UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 31, 2015 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ☒ Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ☐ Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ☐ Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes☐ No ☒ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. LINGO MEDIA CORPORATION Date: May 28, 2015 By: /s/Michael Kraft Michael Kraft President and CEO LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements For the three-month period ended March 31, 2015 1 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at March 31, 2015 Notice to Reader Management has compiled the Condensed Consolidated Interim Financial Statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Balance Sheets as at March 31, 2015 and the Statements of Comprehensive Income, Changes in Equity and Cash Flows for the three months then ended. All amounts are stated in Canadian Dollars. An accounting firm has not reviewed or audited these interim financial statements and management discussion and analysis thereon. 2 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at March 31, 2015 Contents Condensed Consolidated Interim Financial Statements Page Balance Sheets 4 Statements of Comprehensive Income 5 Statements of Changes in Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8-19 3 LINGO MEDIA CORPORATION Condensed Consolidated Interim Balance Sheets (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes March 31, 5 December 31, ASSETS Current A ssets Cash and cash equivalents $ $ 477,001 Accounts and grants receivable 5 Prepaid and other receivables Non- C urrent A ssets Property and equipment 6 Intangibles 7 Goodwill TOTAL ASSETS $ $ 2,423,438 EQUITY AND LIABILITIES Current L iabilities Accounts payable Accrued liabilities Loans payable 8 TOTAL LIA B ILITIES Equity Share capital 9 Share-based payment reserve 10 Warrants 11 Accumulated other comprehensive income ) ) Deficit ) ) TOTAL EQUITY TOTAL EQUITY AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. These condensed consolidated interim financial statements are authorized for issue by the Board of Directors on May 28, 2015. /s/ Michael Kraft /s/ Martin Bernholtz Director Director 4 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Comprehensive Income For the three-months ended March 31, 2015, 2014 and 2013 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Note s 5 4 3 Revenue $ $ $ 137,754 E xpenses Selling, general and administrative Amortization - intangibles 7 Direct costs Share-based payments Depreciation – property and equipment 6 Total E xpenses Income / ( Loss ) from O perations ) ) Net Finance Charges Interest expense Foreign exchange (gain) / loss ) ) ) Income / ( Loss ) Before Income Tax ) ) Income Tax Expense Net Profit / (Loss) for the Period ) ) Other C omprehensive I ncome Exchange differences on translating foreign operations gain / (loss) Total Comprehensive Income / (Loss) , N et of T ax $ $ ) $ ) Earnings / (Loss) per S hare Basic and Diluted $ $ ) $ ) Weighted Average N umber of C ommon S hares O utstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements . 5 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Changes in Equity For the three month ended March 31, 2015 and 2014 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Issued Share Capital Share- B ased R eserves Warrants Accumulated Other Comprehensive Income Deficit TotalEquity No. of Shares Amount Balance as at January 1, 2014 21,779,177 $ ) $ ) $ Profit for the year Other comprehensive loss ) ) Warrants extension (Note 10 (b)) ) - Issued shares as financing cost against loans payable Share-based payments charged to operations Balance as at December 31, 2014 ) ) Profit for the period Other comprehensive loss ) ) Share-based payments charged to operations Balance as at March 31, 2015 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statements of Cash Flows For the three-months ended March 31, 2015, 2014 and 2013 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) 5 4 CASH FLOWS FROM OPERATING ACTIVITIES Net Profit / (Loss) for the Period $ $ ) $ ) Adjustments to N et P rofit for N on -C ash I tems: Depreciation / amortization Share-based payment Unrealized foreign exchange gain / (loss) Interest accretion Operating Profit / (L oss ) B efore W orking C apital C hanges ) ) Working C apital A djustments: (Increase)/decrease in accounts and grants receivable ) (Increase)/decrease in prepaid and other receivables ) ) Increase/(decrease) in accounts payable Increase/(decrease) in accrued liabilities Cash G enerated f rom / (used in) O perations ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of intangibles ) ) ) Purchase of property and equipment ) ) - Net C ash F lows G enerated from / (used in) investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Share capital issued during the period - - Share issue costs - ) - Advances / (repayments) of loan payable - - Net C ash F lows G enerated from / (used in) F inancing A ctivities - NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) Cash and C ash E quivalents at the B eginning of the Period Cash and C ash E quivalents at the E nd of the Period $ $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 1. CORPORATE INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange and inter-listed on the OTCQB Marketplace. The condensed consolidated interim financial statements of the Company for the period ended March 31, 2015 comprise the Company and its subsidiaries. Lingo Media is an ESL EdTech industry acquisition company whose goal is to "Change the way the world learns English" by combining education with technology. The company is focused on online and print-based technologies and solutions through its four distinct business units: Lingo Learning Inc. (“Lingo Learning”), ELL Technologies Ltd. (“ELL Technologies”); Speak2Me Inc. (“Speak2Me”) and Parlo Corporation (“Parlo”). Lingo Learning is a print-based publisher of English school programs in China. ELL Technologies is a globally-established English language learning multi-media and online training company. Speak2Me is a free-to-consumer advertising-based online English language learning service in China. Parlo is a fee-based online English language learning training and assessment service. The head office, principal address and registered and records office of the Company are located at 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada, M5S 1S4. 2. BASIS OF PREPARATION 2.1Statement of compliance and going concern These condensed consolidated interim financial statements are unaudited and have been prepared in accordance with IAS 34 ‘Interim Financial Reporting’ (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and Interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These condensed consolidated interim financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business. The Company has incurred significant losses recurring over the years. During the period ended March 31, 2015, the Company reported a net profit of $225,429 (2014 – net loss of $52,866). As at March 31, 2015, the Company had a working capital deficiency of $296,896 (March 31, 2014 - $740,578). The Company’s success depends on the continued profitable commercialization of its online English language learning technology programs.Given the fact that the Company has had an increase in revenue of $415,576, increase in net profit of $278,295 and the Company’s current operating and financial plans, management of the Company believes that it will have sufficient access to financial resources to fund the Company’s planned operations through fiscal 2015. The condensed consolidated interim financial statements for the period ended March 31, 2015 were approved and authorized for issue by the board of directors on May 28, 2015. 2.2Basis of measurement These condensed consolidated interim financial statements have been prepared on the historical cost basis. The comparative figures presented in these condensed consolidated interim financial statements are in accordance with IFRS. 8 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 2. BASIS OF PREPARATION (Cont’d) Basis of consolidation The consolidated financial statements comprise the financial statements of the Company and its wholly owned subsidiaries controlled by the Company (the “Group”) as at March 31, 2015. Control exists when the Company is exposed to, or has the rights to variable returns from its involvement with the entity and has the ability to affect these returns through its power over the entity. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Group obtains control, and continue to be consolidated until the date when such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All inter-group balances, transactions, unrealized gains and losses resulting from inter-group transactions and dividends are eliminated in full. Functional and presentation currency The functional currency is the currency of the primary economic environment in which the entity operates and has been determined for each entity within the Group. These consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional currency and presentation currency. The functional currency of ELL Technologies is the United States Dollar (“USD”) and the functional currency of Speak2Me is Chinese Renminbi (“RMB”). All other subsidiaries’ functional currency is Canadian Dollar (“CAD”). The functional currency determinations were conducted through an analysis of the consideration factors identified in IAS 21, “The Effects of Changes in Foreign Exchange Rates”. 3. SIGINFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company’s condensed consolidated interim financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies, reported amounts of assets, liabilities and contingent liabilities, revenues and expenses at the date of the consolidated financial statements and during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements is included in the following notes: ● Determination of functional and presentation currency ● Determination of the recoverability of the carrying value of intangible assets and goodwill ● Determination and recognition of long-term revenue contracts ● Recognition of government grant and grant receivable ● Recognition of deferred tax assets ● Valuation of share-based payments ● Recognition of provisions and contingent liabilities ● Assessing whether material uncertainties exist that would cause doubt as to whether the Company could continue as a going concern. 9 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 4. SUMMARY OF SIGINFICANT ACCOUNTING POLICIES The accounting policies applied by the Company in these Condensed Consolidated Interim Financial Statements are the same as those applied by the Company in its Consolidated Financial Statements for the year ended December 31, 2014. 5. ACCOUNTS AND GRANTS RECEIVABLE Accounts and grants receivable consist of: March 31, 201 5 December 31, 201 4 Trade receivable $ $ Grants receivable $ $ 6. PROPERTY AND EQUIPMENT Cost, January 1, 2014 $ Additions Effect of foreign exchange Cost, March 31, 2014 Additions 8,163 Disposal ) Effect of foreign exchange ) Cost, December 31, 2014 Additions Effect of foreign exchange Cost, March 31, 2015 $ Accumulated depreciation, January 1, 2014 $ Charge for the period Effect of foreign exchange Accumulated depreciation, March 31, 2014 Charge for the period Disposal ) Effect of foreign exchange ) Accumulated depreciation, December 31, 2014 Charge for the period Effect of foreign exchange Accumula ted depreciation, March 31, 2015 $ Net book value, January 1, 2014 $ Net book value, December 31, 2014 $ Net book value, March 31, 2015 $ 10 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 7. INTANGIBLES Software and W eb D evelopment Content Platform Content Development Total Cost, January 1, 2014 $ $ $ - $ Additions - - Effect of foreign exchange - - C o st, March 31, 2014 - Additions 395,762 - - Effect of foreign exchange - - Cost, December 31, 2014 - Additions - Effect of foreign exchange - - Cost, March 31, 2015 $ Accumulated depreciation, January 1, 2014 - Charge for the period - Effect of foreign exchange - - Accumulated depreciation, March 31, 2014 - Charge for the period - - Effect of foreign exchange - - Accumulated depreciation, December 31, 2014 - Charge for the period Effect of foreign exchange - - Accumulated depreciation, March 31, 2015 $ Net book value, December 31, 2014 $ $ - $ Net book value, March 31, 2015 $ The Company began commercial production and sale of its services and products during 2009 and started amortizing the cost of software and web development costs on a straight-line basis over the useful life of the assets which is estimated to be 3 years. 11 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 8. LOANS PAYABLE March 31, 2015 December 31, 201 4 Loans payable, interest bearing at 9% per annum with monthly interest payments, secured by a general security agreement and due on September 8, 2013(i)(ii) $ Loan payable, interest bearing at 12% per annum with monthly interest payments, secured by accounts receivable and due on demand. Subsequent to the quarter end, this loan was repaid in full - Unamortized transaction costs ) ) $ $ (i) On August 27, 2014, the Company extended the term of the loan originally advanced on September 8, 2010, and extended for a further one-year term on September 8, 2011, 2012, 2013 and 2014. As additional consideration for the extension of the loan, the Company issued to the lenders an aggregate of 600,000 (2013 - 880,000) common shares of Lingo Media. The common shares were issued based on 6.8 percent of the value of the loan (2013 – 10 percent), divided by the market value per common share on the date of issuance. (ii) Included in loans payable are loans amounting to $570,000 (2013 – $480,000) to related parties as disclosed in Note 17. 9. SHARE CAPITAL a) Authorized Unlimited number of preference shares with no par value Unlimited number of common shares with no par value b) Common shares - Transactions: (i) On March 4, 2011, the Company closed a non-brokered private placement financing of 2,500,000 units (each a "Unit") at $0.60 per Unit and an over-allotment of 1,158,668 Units for gross proceeds of $2,195,200 (the "Financing"). Each Unit is comprised of one common share (each a "Common Share") in the capital of the Company and one non-transferable common share purchase warrant (each a "Warrant"). Each Warrant entitles the holder to purchase one Common Share at an exercise price of $0.75 per share until September 4, 2012. The Warrants are callable, at the option of Lingo Media, after July 5, 2011 in the event its Common Shares trade at or over $1.20 per share for 10 consecutive trading days. On August 23, 2012, the expiry date of the Warrants was extended for additional 18 months to March 4, 2014 with all other conditions remaining the same. On February 21, 2014, the expiry date of the warrants was extended for an additional 2 years to March 4, 2016 with all other terms remaining consistent. (ii) On May 11, 2011, Lingo Media closed a non-brokered private placement financing of 1,875,000 units at $0.60 per Unit for gross proceeds of $1,125,000 (the "Second Financing"). Each Unit is comprised of one common share in the capital of the Company and one non-transferable common share purchase warrant. Each Warrant entitles the holder to purchase one Common Share at an exercise price of $0.75 per share until November 11, 2012. The Warrants are callable, at the option of Lingo Media, after September 11, 2011 in the event its Common Shares trade at or over $1.20 per share for 10 consecutive trading days. 12 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 9. SHARE CAPITAL (Cont’d) b) Common shares - Transactions: (Cont’d) (ii) On August 23, 2012, the expiry date of the Warrants from the Second Financing was extended for an additional 18 months to May 11, 2014 with all other conditions remaining the same. Additionally, on February 21, 2014, the warrants were extended for an additional 2 years to May 11, 2016 with all other terms remaining consistent. (iii) On September 8, 2013, the Company extended the term of the $880,000 loan to September 8, 2014, originally advanced on September 8, 2010, and previously extended for a further one-year term on September 8, 2011 and 2012. As additional consideration for the extension of the loan, the Company respectively issued to the lenders an aggregate of 880,000 common shares of Lingo Media. The common shares were issued based on 10 per cent of the value of the loan, divided by a market price of $0.10 per common share. In the absence of a reliable measure of the services received, the services have been measured at the fair value of the common shares issued. (iv) On August 27, 2014, the Company extended the term of the $880,000 loan to September 8, 2015, originally advanced on September 8, 2010, and previously extended for a further one-year term on September 8, 2011, 2012 and 2013. As additional consideration for the extension of the loan, the Company issued to the lenders an aggregate of 600,000 common shares of Lingo Media. The common shares were valued at market price of $0.10 per share. In the absence of a reliable measure of the services received, the services have been measured at the fair value of the common shares issued. 1 0 . SHARE-BASED PAYMENTS In December 2011, the Company amended its stock option plan (the “2011 Plan“). The 2011 Plan was established to provide an incentive to employees, officers, directors and consultants of the Company and its subsidiaries. The maximum number of shares which may be reserved for issuance under the 2011 Plan is limited to 4,108,635 common shares less the number of shares reserved for issuance pursuant to options granted under the 1996 Plan, the 2000 Plan, the 2005 Plan and the 2009 Plan, provided that the Board of Directors of the Company has the right, from time to time, to increase such number subject to the approval of the relevant exchange on which the shares are listed and the approval of the shareholders of the Company. The maximum number of common shares that may be reserved for issuance to any one person under the 2011 Plan is 5% of the common shares outstanding at the time of the grant (calculated on a non-diluted basis) less the number of shares reserved for issuance to such person under any option to purchase common shares of the Company granted as a compensation or incentive mechanism. The exercise price of each option cannot be less than the market price of the shares on the day immediately preceding the day of the grant less any permitted discount. The exercise period of the options granted cannot exceed 10 years. Options granted under the 2011 Plan do not have any required vesting provisions. The Board of Directors of the Company may, from time to time, amend or revise the terms of the 2011 Plan or may terminate it at any time. 13 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 1 0 . SHARE-BASED PAYMENTS (Cont’d) The following summarizes the options outstanding: Number of Options Weighted Average Exercise Price Outstanding as at January 1, 2014 $ Granted - Forfeited - Expired - Outstanding as at March 31, 201 4 $ Granted $ Expired ) Forfeited ) Outstanding as at December 31, 201 4 $ Forfeited - - Expired - - Outstanding as at March 31, 2015 Options exercisable as at March 31, 2014 $ Options exercisable as at December 31, 2014 $ Options exercisable as at March 31, 2015 $ The weighted average remaining contractual life for the stock options outstanding as at March 31, 2015 was 2.10 years (2014 – 2.29 years). The range of exercise prices for the stock options outstanding as at March 31, 2015 was $0.13 - $1.70 (2014 - $0.20 - $1.75). The weighted average grant-date fair value of options granted to employees, consultants and directors during the period has been estimated at $0.07 (2014 - $0.24) using the Black-Scholes option-pricing model. The estimated fair value of the options granted is expensed over the options vesting periods. The vesting periods on the options granted in 2014 are as follows, 435,000 (2013 – nil, 2012 – 550,000) stock options vested immediately upon issuance, 445,000 (2013 - 25,000, 2012 – 750,000) stock options will vest quarterly over 18 months, 410,000 stock options will vest quarterly over 12 months, and 300,000 (2013 – nil, 2012 – 400,000) stock options will vest upon achievements of certain milestones. The pricing model assumes the weighted average risk free interest rates of 1.21% (2014 – 1.37%) weighted average expected dividend yields of Nil (2014 – Nil), the weighted average expected common stock price volatility (based on historical trading) of 79% (2014– 82.64%), a forfeiture rate of zero, a weighted average stock price of $0.14, a weighted average exercise price of $0.14, and a weighted average expected life of 3 years (2014 – 4.73 years), which were estimated based on past experience with options and option contract specifics. 14 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 1 1 . Warrants The following summarizes the warrants outstanding: Weighted Average Remaining Contractual Life (Years) Series Number of Warrants Weighted Average Exercise Price Extended A $ Extended B December 31 , 201 4 $ March 31, 2015 $ The 3,658,668 warrants issued on March 4, 2011 and the 1,875,000 warrants issued on May 11, 2011 had an expiry date of March 4, 2014 and May 11, 2014 respectively. On February 14, 2014, the warrants were extended to March 4, 2016 and May 11, 2016 respectively. GOVERNMENT GRANTS Included as a reduction of selling, general and administrative expenses are government grants of $32,500 (2014 - $90,833), relating to the Company's publishing and software projects. At the end of the period, $50,707 (March 31, 2014 - $107,423) is included in accounts and grants receivable. One government grant for the print-based ELL segment is repayable in the event that the segment’s annual net income for each of the previous two years exceeds 15% of revenue. During the year, the conditions for the repayment of grants did not arise and no liability was recorded. One grant, relating to the Company’s “Development of Comprehensive, Interactive Phonetic English Learning Solution” project, is repayable semi-annually at a royalty rate of 2.5% per year’s gross sales derived from this project until 100% of the grant is repaid. FINANCIAL INSTRUMENTS Fair values The carrying value of cash and accounts and grants receivable, approximates its fair value due to the liquidity of these instruments. The carrying value of accounts payables and accrued liabilities and loans payables approximates its fair value due to the requirement to extinguish the liabilities on demand. Financial risk management objectives and policies The financial risk arising from the Company’s operations are currency risk and liquidity risk. These risks arise from the normal course of operations and all transactions undertaken are to support the Group’s ability to continue as a going concern. The risks associated with these financial instruments and the policies on how to mitigate these risks. Management manages and monitors these exposures to ensure appropriate measures are implemented on a timely and effective manner. The Company’s Management oversees these risks. The Board of Directors reviews and agrees on policies for managing each of these risks. 15 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) FINANCIAL INSTRUMENTS (Cont’d) Foreign currency risk Foreign currency risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in foreign exchange rates. The Company’s exposure to the risk of changes in foreign exchange rates relates primarily to the Company’s operating activities (when revenue or expense is denominated in a different currency from the Company’s functional currency) and the Company’s net investments in foreign subsidiaries. The Company operates internationally and is exposed to foreign exchange risk as certain expenditures are denominated in non-Canadian Dollar currencies. A 10% strengthening of the US dollars against Canadian dollars would have increased the net equity by $130,560 (2014 - $63,684) due to reduction in the value of net liability balance. A 10% of weakening of the US dollar against Canadian dollar at March 31, 2015 would have had the equal but opposite effect. The significant financial instruments of the Company, their carrying values and the exposure to other denominated monetary assets and liabilities, as of March 31, 2015 are as follows: US Denominated China Denominated Euro Denominated USD RMB Euro Cash Accounts receivable Accounts payable - - Liquidity risk Liquidity risk The Company manages its liquidity risk by preparing and monitoring forecasts of cash expenditures to ensure that it will have sufficient liquidity to meet liabilities when due. The Company’s accounts payable and accrued liabilities generally have maturities of less than 90 days. At March 31, 2015, the Company had cash of $87,615, accounts and grants receivable of $1,371,256 and prepaid and other receivables of $119,741 to settle current liabilities of $1,875,508. Credit Risk Credit risk refers to the risk that one party to a financial instrument will cause a financial loss for the counterparty by failing to discharge an obligation. The Company is primarily exposed to credit riskthrough accounts receivable. The maximum credit risk exposure is limitedto the reported amounts of these financial assets. Credit risk is managed byongoing review of the amount and aging of accounts receivable balances. As at March 31, 2015, theCompany has outstanding receivables of $1,371,256. An allowance for doubtful accounts is taken on accounts receivable if the account has not been collected after a predetermined period of time and is offset to other operating expenses. CAPITAL MANAGEMENT The Company’s primary objectives when managing capital are to (a) safeguard the Company’s ability to develop, market, distribute and sell English language learning products, and (b) provide a sound capital structure for raising capital at a reasonable cost for the funding of ongoing development of its products and new growth initiatives. The Board of Directors does not establish quantitative capital criteria for management, but rather relies on the expertise of the Company’s management to sustain future development of the business. 16 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) CAPITAL MANAGEMENT (Cont’d) The Company includes equity, comprised of issued share capital, warrants, share-based payments reserve and deficit, in the definition of capital. The Company is dependent on cash flow from co-publishing and distribution agreements and external financing to fund its activities. In order to carry out planned development of its products and pay for administrative costs, the Company will spend its existing working capital and raise additional amounts as needed. Management reviews its capital management approach on an ongoing basis and believes that this approach, given the relative size of the Company, is reasonable. There has been no change to the Company’s capital management in 2015 or 2014. SEGMENTED INFORMATION The Company operates two distinct reportable business segments as follows: Print-based English Language Learning: Lingo Learning is a print-based publisher of English school programs in China. Online English Language Learning: ELL Technologies is a globally-established ELL multi-media and online training company. Parlo is a fee-based online English language training and assessment service. Speak2Me is a free-to-customer advertising-based online English learning service in China. Segmented I nformation (B efore O ther F inancial I tems Below) March 31, 201 5 Online English Language Learning Print-Based English Language Learning Total Revenue $ $ $ Segmented non-current assets Segmented assets Segmented liabilities Segmented income (loss) ) March 31, 201 4 Revenue $ $ $ Segmented non-current assets Segmented assets Segmented liabilities Segmented income (loss) March 31, 201 3 Revenue $ $ $ Segmented non-current assets Segmented assets Segmented liabilities Segmented income (loss) 17 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) SEGMENTED INFORMATION (Cont’d) Other Financial Items Online English Language Learning segmented income (loss) $ $ ) $ ) Print-Based English Language Learning segmented income (loss) Foreign exchange Interest expense ) ) ) Share-based payment ) ) ) Other comprehensive income (loss) Total Comprehensive Income ( Loss ) $ $ ) $ ) Revenue by Geographic Region China $ $ $ Other $ $ $ Identifiable Assets by Geographic Region 5 Canada $ $ $ China $ $ $ 16 . SUPPLEMENTAL CASH FLOW INFORMATION Income taxes and other taxes paid $ $ - $ Interest paid $ $ $ RELATED PARTY BALANCES AND TRANSACTIONS During the period, the Company had the following transactions with related parties, made in the normal course of operations, and accounted for at an amount of consideration established and agreed to by the Company and related parties. (a) Key management compensation was $91,936 (2014 – $82,500) and is reflected as consulting fees paid to corporations owned by a director and officers of the Company, $82,500 is deferred and included in accounts payable. (b) At March 31, 2015, the Company had loans payable due to corporations controlled by directors and officers of the Company in the amount of $570,000 (2014 - $480,000) bearing interest at 9% per annum. Interest expense related to these loans is $10,981 (2014 - $7,338). 18 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements March 31, 2015 (Unaudited - See Notice to Reader) 18. SUBSEQUENT EVENT On April 17, 2015, the Company closed a non-brokered private placement financing of 5,000,000 units at $0.10 per unit for gross proceeds of $500,000. Each Unit is comprised of one common share in the capital of the Company and one common share purchase warrant. Each Warrant entitles the holder to purchase one Common Share at an exercise price of $0.125 per share until April 17, 2016. No finders’ fee was paid. One director participated in the private placement financing. 19
